Citation Nr: 1428943	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  12-17 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1975. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In March 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

In his July 2012 substantive appeal (Form 9), the Veteran complained of hip pain secondary to his left knee condition.  The statement was referred to the RO as a claim seeking service connection for a hip condition, which was denied in an April 2013 rating decision.  The Veteran stated during his March 2014 hearing that he had filed a Notice of Disagreement in response to the rating decision.  However, a Notice of Disagreement does not appear in the Veteran's paper or electronic file.  

The Veteran's statement during the March 2014 Board hearing does not constitute a notice of disagreement because it has not been filed with the RO as required by 38 U.S.C.A. § 7105(b)(1) (West 2002).  See Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (providing that hearing testimony before the Board, even though given within the one-year notice of disagreement filing period, cannot constitute a valid notice of disagreement because it was taken before the Board and not the RO and it did not serve to trigger or initiate appellate review of the claim); cf. Tomlin v. Brown, 5 Vet. App. 355 (1993) (providing that a statement of disagreement at RO hearing, when reduced to writing by hearing transcript, meets requirement that NOD be in writing as of date of certification of transcript).  The Board therefore finds that the March 2014 Board hearing transcript cannot be considered a valid notice of disagreement, and remand to the RO pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is not required. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before a decision may be rendered in this case.

The Veteran maintains that he is currently diagnosed with Osgood-Schlatter disease in his left knee and the condition existed since prior to his entrance onto active duty service.  He contends that he is entitled to service connection because his left knee condition was permanently aggravated as a result of active duty service. 

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2013).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where a pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  In other words, if the presumption of aggravation arises, the burden shifts to the government to rebut the presumption of in-service aggravation by clear and unmistakable evidence.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v Principi, 370 F3d. 1089, 1096 (Fed. Cir. 2004).

The Board has reviewed the Veteran's service treatment records.  It appears that his service entrance examination report is unavailable.  An April 1974 Report of Medical Examination notes that the Veteran underwent a medical exam due to "lost record-school physical."  The record did not note any significant abnormality, and the Veteran's lower extremities were found to be normal.  His subsequent service treatment records note treatment for left knee pain and Osgood-Schlatter disease.

As Osgood-Schlatter disease was not noted upon entrance into service, the presumption of soundness attaches.  38 U.S .C. A. § 1111.  The burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.

In April 2010, the Veteran underwent a VA examination to determine the nature and etiology of his left knee condition.  The examiner noted that the Veteran had asymptomatic Osgood-Schlatter disease prior to enlisting into the service.  However, upon examination, the VA examiner diagnosed the Veteran with mild osteoarthritis of the left knee which he opined was less likely than not related to active duty service.  The examiner also stated that the Veteran's left knee pain was likely not related to his Osgood-Schlatter disease. 

Subsequent to the VA examination, the Veteran submitted a June 2013 VA treatment record which notes that examination of the Veteran's left knee revealed a palpable bony prominence at the proximal anterior tibia consistent with Osgood-Schlatter disease.  

The April 2010 VA examination is inadequate for adjudication purposes because the examiner did not explicitly state whether or not the Veteran was currently diagnosed with Osgood-Schlatter disease in providing his opinion that the condition was unrelated to his present knee pain.  Further, the Veteran has provided medical evidence indicating that he may be presently diagnosed with the condition.  As such, a new VA examination is needed to clarify all current diagnoses of his left knee condition and determine whether any condition was either incurred in or permanently aggravated by active duty service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any current left knee disorder.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete history of his complaints of a left knee disability, including any medical treatment.  Following a review of the record, and any necessary testing, the examiner should address the following inquiries:

(a)  Identify all current diagnoses related to the Veteran's left knee.  

(b) Does the evidence of record clearly and unmistakably (i.e., obvious, manifest, or undebatable) show that any currently diagnosed left knee disability existed prior to his entry onto active duty? 

(c) If it is clear and unmistakable that the Veteran had a left knee disability prior to service, is it at least as likely as not (i.e., is it 50 percent or more probable) that the pre-existing disability underwent a permanent (as opposed to temporary) increase in severity during the Veteran's period of active duty?

(d) If it is clear and unmistakable that the Veteran had a left knee disability prior to service, and it is at least as likely as not that the pre-existing disability underwent a permanent increase in severity during the Veteran's period of active duty, is it clear and unmistakable that the increase in severity during service was due to the natural progress of the disease?

(d) Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed left knee disability had its onset in service?  Please note November 1975 service treatment record reflecting injury to left knee while running in basic training and while playing basketball in October 1975.

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



